UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                            2019 ^
EKUA OFORI,

                                     Plaintiff,
                                                                            BROOKLYN OFFICE
                                                           ORDER
                      -against-
                                                           18-CV-5940(ENV)(SMO)
BJ'S WHOLESALE CLUB,INC.,

                                      Defendants.



VITALIANO,D.J.

       This action, originally filed by plaintiff Ekua Ofori in Kings County Supreme Court on

August 27,2018, was removed by defendant BJ's Wholesale Club, Inc., on October 24,2018.
See Dkt. No. 1 (notice of removal); Dkt No. 1-1 (state court complaint). After her initial motion
to remand,filed on November 21,2018, was denied without prejudice for failure to comply with
the Court's individual rules, Ofori properly filed a fully-compliant motion to remand on January

25,2019. Dkt. No. 10. The Court respectfully referred the motion to Magistrate Judge Steven

M. Gold. See Order dated Jan. 28,2019.

       By his Report and Recommendation("R&R"),dated March 7,2019, Judge Gold
recommended that the motion to remand be granted be granted because of defendant's failure to

timely remove the action from state court. Dkt. No. 11. Additionally, Judge Gold recommended
that the Court award plaintiff attorney's fees because, as the R&R reasoned, defendant relied "on
a plainly unsupportable reading of both the statute and the relevant case law," rendering its basis
for seeking removal "not objectively reasonable." Id. at 7. But, Judge Gold conditioned his
recommendation to award attorney's fees on plaintiffs counsel providing contemporaneous

billing records "within the time for filing objections" to the R&R — namely, by March 21, 2019.
With notice of the time to object properly given, no party filed an objection to the R&R and

                                                  1
plaintiff did not provide any billing records. The time to do either has passed.

       Where no timely written objection has been filed, a districtjudge need only review an

R&R for clear error. See Dafeng Hengwei Textile Co. v. Aceco Indus. <& Commercial Corp., 54

F. Supp. 3d 279,283(E.D.N.Y. 2014). In accordance with that standard ofreview, the Court has

carefully examined Judge Gold's R&R and finds it to be correct, well-reasoned and free of any

clear error. The Court, therefore, adopts the R&R,in its entirety, as the opinion ofthe Court.

                                            Conclusion


       For the foregoing reasons. Judge Gold's R&R is adopted, in its entirety, as the opinion of

the Court. Plaintiffs motion is granted, and this action is remanded to Kings County Supreme

Court. Because no billing records were submitted by plaintiff, attorney's fees to cover costs

incurred in moving to remand this action to state court will not be awarded.

       The Clerk of Court is directed to return this action to Kings County Supreme Court, to

enterjudgment accordingly and to close this case.

        So Ordered.


Dated: Brooklyn, New York
       April 15,2019

                                                      /s/ USDJ ERIC N. VITALIANO

                                                            ERICN. VITALIANO
                                                            United States District Judge
